DENY and Opinion Filed April 27, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00282-CV

                  IN RE KATERINA MARIE RENO, Relator

          Original Proceeding from the 380th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 380-50667-2021

                        MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Smith
                             Opinion by Justice Smith
      Before the Court is relator’s March 31, 2022 petition for writ of mandamus in

which she challenges the trial court’s modifications of the temporary orders and final

protective orders. Entitlement to mandamus relief requires relator to show that the

trial court has clearly abused its discretion and that she has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).

      After reviewing the petition, response, reply, and the record, we conclude that

relator has failed to show an abuse of discretion. See TEX. R. APP. P. 52.8(a).

Accordingly, we deny the petition for writ of mandamus.
     We also lift the stay issued by this Court’s March 31, 2022 order.


                                         /Craig Smith/
                                         CRAIG SMITH
                                         JUSTICE



220282F.P05




                                      –2–